Citation Nr: 0904003	
Decision Date: 02/04/09    Archive Date: 02/12/09

DOCKET NO.  05-00 338	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUE

Entitlement to a total disability rating based on individual 
unemployability (TDIU) due to service-connected disabilities.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Tanya A. Smith, Counsel


INTRODUCTION

The veteran served on active duty from October 1943 to 
September 1945.

This case comes to the Board of Veterans' Appeals (Board) on 
appeal of a November 2004 rating decision rendered by the 
Pittsburgh, Pennsylvania, Regional Office (RO) of the 
Department of Veterans Affairs (VA).

In August 2008, the Board remanded the case for further 
evidentiary development.  The requested development has been 
completed.  The case has now been returned to the Board for 
further appellate action.  

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDING OF FACT

The veteran's service-connected cold injuries of the feet, 
bilateral hearing loss, and tinnitus disabilities are not 
sufficient to preclude him from securing or following all 
forms of substantially gainful employment consistent with his 
education and industrial background.


CONCLUSION OF LAW

The criteria for entitlement to a TDIU are not met.  38 
U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.340, 
3.341, 4.16 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002 & Supp. 2008)) redefined VA's duty to assist a 
claimant in the development of a claim.  VA regulations for 
the implementation of the VCAA were codified as amended at 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2008).

The notice requirements of the VCAA require VA to notify the 
claimant of what information or evidence is necessary to 
substantiate the claim; what subset of the necessary 
information or evidence, if any, the claimant is to provide; 
and what subset of the necessary information or evidence, if 
any, the VA will attempt to obtain.  Sanders v. Nicholson, 
487 F.3d 881 (Fed. Cir. 2007).  The requirements apply to all 
five elements of a service connection claim:  veteran status, 
existence of a disability, a connection between the veteran's 
service and the disability, degree of disability, and 
effective date of the disability.  Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  Such notice must be 
provided to a claimant before the initial unfavorable 
decision on a claim for VA benefits by the agency of original 
jurisdiction (in this case, the RO).  Id.; see also Pelegrini 
v. Principi, 18 Vet. App. 112 (2004).  However, insufficiency 
in the timing or content of VCAA notice is harmless if the 
errors are not prejudicial to the claimant.  Conway v. 
Principi, 353 F.3d 1369, 1374 (Fed. Cir. 2004) (VCAA notice 
errors are reviewed under a prejudicial error rule); see also 
Sanders, supra.

In this case, in August 2004 and September 2008 letters, the 
RO provided notice to the veteran regarding what information 
and evidence is needed to substantiate the claim, as well as 
what information and evidence must be submitted by the 
veteran and the types of evidence that will be obtained by 
VA.  The September 2008 letter also advised the veteran how 
effective dates are assigned, and the type evidence which 
impacts that determination.  In response, the veteran 
reported that he had no additional information or evidence to 
submit.  The claim was last readjudicated in November 2008.

The record also reflects that VA has made reasonable efforts 
to obtain relevant records adequately identified by the 
veteran.  Specifically, the information and evidence that 
have been associated with the claims file includes the 
veteran's post-service treatment records and VA examination 
reports. 

As discussed above, the veteran was notified and aware of the 
evidence needed to substantiate his claim, the avenues 
through which he might obtain such evidence, and the 
allocation of responsibilities between himself and VA in 
obtaining such evidence.  The veteran was an active 
participant in the claims process, setting forth in 
statements the reasons he believed he was entitled to a TDIU.  
Thus, he has been provided with a meaningful opportunity to 
participate in the claims process and has done so.  Any error 
in the sequence of events or content of the notice is not 
shown to have any effect on the case or to cause injury to 
the veteran.  Therefore, any such error is harmless and does 
not prohibit consideration of this matter on the merits.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); see 
also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 
1998).


Analysis

The Board has reviewed all the evidence in the veteran's 
claims file.  Although the Board has an obligation to provide 
adequate reasons and bases supporting this decision, there is 
no requirement that the evidence submitted by the veteran or 
obtained on his behalf be discussed in detail.  Rather, the 
Board's analysis below will focus specifically on what 
evidence is needed to substantiate the claim and what the 
evidence in the claims file shows, or fails to show, with 
respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. 
App. 122, 128-30 (2000).

The veteran filed a claim for TDIU in July 2004.  The veteran 
reported that he last worked full-time in 1995 and that he 
became too disabled to work in 1995.  He only noted that he 
worked as a taxi driver from 1976 to 1995.  [Later, he 
reported that he had been a retired graphic artist since 
1995, according to the October 2008 VA cold injury protocol 
examination report.  He indicated that he worked part-time as 
a cab driver until he was 70 and formally retired from 
Diamond National Corporation where he was a lithographer.  He 
similarly reported that he was a retired graphic artist at 
the May 2004 VA examination conducted in connection with a 
prior claim for compensation benefits.]  In the current 
claim, he reported that he completed high school and two 
years of college.  He maintained that he was no longer able 
to drive a taxi because of his service connected bilateral 
foot and hearing disabilities.  

Total disability will be considered to exist when there is 
present any impairment of mind or body which is sufficient to 
render it impossible for the average person to follow a 
substantially gainful occupation.  38 C.F.R. § 3.340 (2008).  
If the total rating is based on a disability or combination 
of disabilities for which the Schedule for Rating 
Disabilities provides an evaluation of less than 100 percent, 
it must be determined that the service-connected disabilities 
are sufficient to produce unemployability without regard to 
advancing age.  38 C.F.R. § 3.341 (2008).  In evaluating 
total disability, full consideration must be given to unusual 
physical or mental effects in individual cases, to peculiar 
effects of occupational activities, to defects in physical or 
mental endowment preventing the usual amount of success in 
overcoming the handicap of disability and to the effect of 
combinations of disability.  38 C.F.R. § 4.15 (2008).

If the schedular rating is less than total, a total 
disability evaluation can be assigned based on individual 
unemployability if the veteran is unable to secure or follow 
a substantially gainful occupation as a result of service-
connected disability, provided that he has one service-
connected disability rated at 60 percent or higher; or two or 
more service-connected disabilities, with one disability 
rated at 40 percent or higher and the combined rating is 70 
percent or higher.  The existence or degree of nonservice-
connected disabilities or previous unemployability status 
will be disregarded if the above-stated percentage 
requirements are met and the evaluator determines that the 
veteran's service-connected disabilities render him incapable 
of substantial gainful employment.  38 C.F.R. § 4.16(a) 
(2008).  All veterans who are shown to be unable to secure 
and follow a substantially gainful occupation by reason of 
service-connected disability shall be rated totally disabled.  
38 C.F.R. § 4.16(b) (2008).  In cases where the schedular 
criteria are not met, an extraschedular rating is for 
consideration.  38 C.F.R. § 3.321 (2008).

Marginal employment shall not be considered substantially 
gainful employment. For purposes of 38 C.F.R. § 4.16, 
marginal employment generally shall be deemed to exist when a 
veteran's earned annual income does not exceed the amount 
established by the U.S. Department of Commerce as the poverty 
threshold for one person.  Marginal employment may also be 
held to exist, on a facts found basis (includes but is not 
limited to employment in a protected environment such as a 
family business or sheltered workshop), when earned annual 
income exceeds the poverty threshold.  Consideration shall be 
given in all claims to the nature of the employment and the 
reason for termination.  38 C.F.R. § 4.16(a) (2008).

The veteran is service-connected for the following 
disabilities:  residuals of cold injury to the left foot, 
rated at 30 percent; residuals of cold injury to the right 
foot, rated at 30 percent; bilateral hearing loss, rated at 
10 percent; and tinnitus, rated at 10 percent.  For the 
purpose of one 60 percent service-connected disability 
discussed above, disabilities of one or both lower 
extremities, including the bilateral factor, and disabilities 
resulting from common etiology or a single accident will be 
considered as one disability.  38 C.F.R. § 4.16(a) (2008).  
The veteran's cold injury residuals affect both feet and 
result from the same incident.  When the ratings for the 
disabilities are combined (51) and the bilateral factor 
applied (56) and converted to the degree of disability, a 60 
percent rating results.  38 C.F.R. §§ 4.25, 4.26 (2008).  
Thus, the veteran meets the percentage requirements of 38 
C.F.R. § 4.16(a) (2008).  The Board must now determine 
whether his service-connected disabilities render him unable 
to secure or follow a substantially gainful occupation.

The October 2008 VA audiology examination report shows the 
examiner reviewed the claims file.  The examiner concluded 
that with the use of amplification and other assistive 
listening devices, there was no reason that the veteran's 
tinnitus or hearing loss would keep him from obtaining 
gainful employment.  The October 2008 VA cold injury protocol 
examination report shows the examiner reviewed the claims 
file.  The examiner concluded that the veteran's cold injury 
to both feet would not preclude him from obtaining or 
retaining gainful employment that involved sedentary 
employment; however, it would preclude him from obtaining or 
retaining gainful employment that would involve physical 
employment where he would have to be on his feet and standing 
for long periods of time.  

The veteran has been unemployed for several years.  
Unemployment, however, does not necessarily equate with 
unemployability on account of service-connected disability.  
In the medical opinion of the VA examiners, based on a review 
of the claims file and examination of the veteran, his 
service connected disabilities are not of such severity as to 
preclude all forms of gainful employment.  The Board places 
less weight or probative value on the veteran's statements 
concerning the extent to which his symptoms from his service-
connected disabilities affect his employability than the 
Board does on the objective medical evidence of record.  
While the veteran is competent to describe his symptoms, he 
does not possess the requisite medical expertise needed to 
render either a diagnosis or a competent opinion regarding 
medical causation.  See Grottveit v. Brown, 5 Vet. App. 91, 
93 (1993); Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 
(1992).  Thus, the Board finds that the probative medical 
evidence establishes that the veteran is not currently 
precluded from securing and following all forms of 
substantially gainful employment as the result of his 
service-connected disabilities.  Indeed, by the veteran's own 
report in October 2008, he essentially indicated that his 
primary occupation had been that of a graphic artist rather 
than a taxi driver-the only occupation he argued he could no 
longer perform on account of his service connected 
disabilities.  Therefore, entitlement to TDIU is not 
warranted at this time.

In reaching the above conclusion, the Board has considered 
the applicability of the benefit of the doubt doctrine.  
However, as the preponderance of the evidence is against the 
veteran's claim, that doctrine is not applicable in the 
instant appeal.  See 38 U.S.C.A. § 5107(b) (West 2002); Ortiz 
v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. 
Derwinski, 1 Vet. App. 49, 55-56 (1990).


ORDER

Entitlement to TDIU is denied. 



____________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


